        Case 4:21-cv-00135-DCB Document 1 Filed 03/29/21 Page 1 of 6




 1 HUSCH BLACKWELL LLP
   Joshua Grabel (State Bar No. 018373)
 2 2415 E. Camelback Road, Suite 500
   Phoenix, Arizona 85016
 3 Telephone: 480.824.7890
   E-mail: josh.grabel@huschblackwell.com
 4
   David H. Timmins (Pro Hac Vice to be submitted)
 5 1900 N. Pearl Street, Suite 1800
   Dallas, Texas 75201
 6 Telephone: 214.999.6185
   E-mail: david.timmins@huschblackwell.com
 7
   Attorneys for Defendant Continental Casualty Company
 8
 9                              UNITED STATES DISTRICT COURT
10                                  FOR THE DISTRICT OF ARIZONA
11    TMC HealthCare,

12                     Plaintiff,                      Case No. ___________________

13              v.                                        DEFENDANT CONTINENTAL
                                                          CASUALTY COMPANY’S
14    Continental Casualty Company,                       NOTICE OF REMOVAL
15                     Defendant.

16         Defendant Continental Casualty Company (“Continental”) removes the state court
17 action styled TMC HealthCare v. Continental Casualty Company, Case No. C20210938,
18 from the Superior Court of Pima County, Arizona, to the United States District Court for
19 the District of Arizona, Tucson Division. This Notice of Removal is filed pursuant to 28
20 U.S.C. §§ 1332, 1441, and 1446.
21                                         BACKGROUND
22         1.        This is an insurance coverage dispute arising out of the COVID-19
23 pandemic.
24         2.        On February 26, 2021, Plaintiff TMC HealthCare (“Plaintiff”) initiated this
25 action against Continental by filing its Complaint in state court in Pima County, Arizona.
26         3.        Plaintiff’s Complaint alleges that it owns and operates a large hospital in
27 Southern Arizona, a critical access hospital, and a network of urgent care facilities,
28 primary and specialty physician practices, and other services in Southern Arizona. It
        Case 4:21-cv-00135-DCB Document 1 Filed 03/29/21 Page 2 of 6




 1 alleges that Plaintiff submitted a claim under an insurance policy issued by Continental
 2 for its losses incurred as a result of the COVID-19 pandemic, and that Continental
 3 wrongfully denied coverage for the claim.
 4         4.     Plaintiff asserts claims against Continental for declaratory judgment and
 5 breach of contract. Plaintiff seeks consequential damages, pre- and post-judgment
 6 interest, attorneys’ fees, costs, disbursements, and declaratory relief. A copy of the
 7 Complaint is attached as Exhibit 1.
 8                                            VENUE
 9         5.     Pursuant to 28 U.S.C. § 1446(a), this Court is the proper venue for this
10 action as it is the district and division within which the state court action was brought.
11                                DIVERSITY JURISDICTION
12         6.     Removal is proper in this case because this Court has jurisdiction under 28
13 U.S.C. § 1332(a). This Court has original diversity jurisdiction because (1) this action is
14 between citizens of different states, and (2) there is at least $75,000 in controversy.
15         A. Complete Diversity Exists
16         7.     Upon information and belief, Plaintiff is a citizen of Arizona, as it is “a non-
17 profit corporation formed under the laws of Arizona with its principal place of business in
18 Tucson, Arizona.” Compl. ¶ 37 [Ex. 1].
19         8.     Continental is incorporated and has its principal place of business in
20 Illinois, making it a citizen of Illinois. See 28 U.S.C. § 1332(c)(1).
21         9.     Because Plaintiff and Continental are citizens of different states, there is
22 complete diversity among the parties to this case as required for diversity jurisdiction in
23 this Court. See 28 U.S.C. § 1332(a)(1).
24         B. The Amount in Controversy Exceeds the $75,000 Jurisdictional Threshold
25         10.    The alleged amount in controversy in this case exceeds the $75,000
26 threshold for diversity jurisdiction under 28 U.S.C. § 1332(a).
27         11.    Plaintiff specifically alleges it “has suffered and continues to suffer damage
28

                                                  2
        Case 4:21-cv-00135-DCB Document 1 Filed 03/29/21 Page 3 of 6




 1 . . . currently estimated to exceed $60 million.” Compl. ¶ 179 [Ex. 1]; see also id. ¶¶ 81,
 2 103 (alleging more than $60 million in losses).
 3         12.    Plaintiff also alleges that it “had approximately $1.4 million in new
 4 COVID-19 related operating costs in both March and April of 2020, and estimated a $20
 5 million loss in revenue for April alone due to an approximately 40% drop in monthly
 6 income.” Id. ¶ 21.
 7         13.    Thus, it is facially apparent from the Complaint that the amount in
 8 controversy far exceeds the $75,000 jurisdictional threshold. See Bulock v. Primerica Life
 9 Ins. Co., No. CV 12-01382-PHX-JAT, 2012 WL 12946575, at *2 (D. Ariz. Oct. 9, 2012)
10 (“[T]he status of the case as disclosed by the plaintiff’s complaint is controlling in the
11 case of a removal . . . .” (quoting St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S.
12 283, 291 (1938))); id. (“When the plaintiff alleges damages in excess of the required
13 federal jurisdictional minimum in her complaint and the defendant removes, after
14 removal, the plaintiff must show to a legal certainty that she cannot recover more than the
15 jurisdictional amount to have the case remanded to state court.” (citing Sanchez v.
16 Monumental Life Ins. Co., 102 F.3d 398, 402 (9th Cir. 1996))).
17         14.    Plaintiff also alleges that “the entire $750,000,000 Policy Limit is
18 potentially available for [its] losses.” Compl. ¶ 109 [Ex. 1]. While not dispositive on its
19 own, this supports the conclusion that Plaintiff seeks damages well in excess of the
20 $75,000 jurisdictional threshold.
21         15.    Plaintiff also seeks attorneys’ fees, which may be included in calculating
22 the amount in controversy. Id. at Prayer for Relief at ¶ B; Plexus Worldwide LLC v.
23 TruVision Health LLC, No. CV-14-02093-PHX-ROS, 2014 WL 12650627, at *2 (D.
24 Ariz. Dec. 22, 2014) (“[A]ttorneys’ fees may be included in computing the amount in
25 controversy ‘where an underlying statute authorizes an award of attorneys’ fees, either
26 with mandatory or discretionary language.’” (quoting Galt G/S v. JSS Scandinavia, 142
27 F.3d 1150, 1156 (9th Cir. 1998))).
28

                                                  3
        Case 4:21-cv-00135-DCB Document 1 Filed 03/29/21 Page 4 of 6




 1         16.    Although Continental does not concede that Plaintiff is entitled to recover
 2 anything, the possibility of an award of damages and attorneys’ fees clearly establishes
 3 that the amount in controversy exceeds the $75,000 jurisdictional threshold in this case,
 4 particularly given the amount of damages explicitly alleged in the Complaint. See 28
 5 U.S.C. § 1332(a); Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89
 6 (2014) (“[A] defendant’s notice of removal need include only a plausible allegation that
 7 the amount in controversy exceeds the jurisdictional threshold.”).
 8                               PROCEDURAL STATEMENT
 9         17.    This Notice of Removal is timely because it was filed within thirty days
10 after Continental’s receipt of Plaintiff’s Complaint as contemplated by 28 U.S.C.
11 § 1446(b)(1). Continental was served with Plaintiff’s Complaint through the Arizona
12 Department of Insurance on March 1, 2021.
13         18.    This Court is the “district court of the United States for the district and
14 division within which” the state court action is pending. 28 U.S.C. § 1446(a).
15 Continental’s Notice of Removal has therefore been filed in the proper court.
16         19.    Continental concurrently will file a copy of this Notice of Removal with the
17 Clerk of the Superior Court of Pima County, Arizona, and serve notice on Plaintiff in
18 compliance with 28 U.S.C. § 1446(d) and LRCiv 3.6(a).
19         20.    Pursuant to 28 U.S.C. § 1446(a) and LRCiv 3.6(b), the following
20 documents are attached to this Notice:
21                Exhibit 1 – Plaintiff’s Complaint
22                Exhibit 2 – Service Documents
23                Exhibit 3 – All Other Documents Filed in the State Court Proceeding
24                Exhibit 4 – State Court Docket
25         21.    Pursuant to LRCiv 3.6(b), undersigned counsel verifies that true and
26 complete copies of all pleadings and other documents filed in the state court proceeding
27 are being filed with this Notice.
28

                                                  4
        Case 4:21-cv-00135-DCB Document 1 Filed 03/29/21 Page 5 of 6




 1         22.    Continental reserves the right to amend or supplement this Notice of
 2 Removal.
 3                                      CONCLUSION
 4         THEREFORE, Continental removes this action from the Superior Court of Pima
 5 County, Arizona, to the United States District Court for the District of Arizona, Tucson
 6 Division.
 7         Dated: March 29, 2021
 8
                                                    Respectfully Submitted,
 9
                                                    HUSCH BLACKWELL LLP
10
                                                    /s/ Joshua Grabel
11
                                                    Joshua Grabel
12                                                  2415 E. Camelback Road, Suite 500
                                                    Phoenix, Arizona 85016
13                                                  Telephone: 480.824.7890
14                                                  josh.grabel@huschblackwell.com

15                                                  David H. Timmins (Pro Hac Vice to be
                                                    submitted)
16                                                  1900 N. Pearl Street, Suite 1800
17                                                  Dallas, Texas 75201
                                                    Telephone: 214- 999-6185
18                                                  david.timmins@huschblackwell.com
19
                                                    Attorneys for Defendant Continental
20                                                  Casualty Company
21
22
23
24
25
26
27
28

                                                5
        Case 4:21-cv-00135-DCB Document 1 Filed 03/29/21 Page 6 of 6




                                 CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on this 29th day of March, 2021, I filed the above document with
 3 the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
 4 Electronic Filing to all registered users in this case and e-mailed a copy to the following:
 5
 6 Luis A. Ochoa
   Nicole L. Simmons
 7 QUARLES & BRADY LLP
 8 1 S. Church Avenue, Suite 1800
   Tucson, Arizona 85701
 9 luis.ochoa@quarles.com
   nicole.simmons@quarles.com
10
11 Attorneys for Plaintiff
12
13                                                   /s/ Joshua Grabel

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 6
